Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
4th day of June, 2009 (the “Commencement Date”) by and between Carmike Cinemas,
Inc. (“Carmike”) and S. David Passman III (“Executive”).

R E C I T A L S

WHEREAS, Carmike desires to employ Executive and to have the benefit of his
skills and services, and Executive desires to accept employment with Carmike, on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants, and
conditions set forth herein, and the performance of each, the parties hereto,
intending to be legally bound, agree as follows:

AGREEMENTS

§ 1. Term

The term of this Agreement shall begin on the Commencement Date and shall end on
June 4, 2012 (the “Initial Term”), unless extended or earlier terminated in
accordance with the terms of this Agreement (the Initial Term and any extension
or earlier termination thereof is referred to as the “Term”). If not earlier
terminated, the Term automatically shall be extended for one additional year on
the second anniversary of the Commencement Date and for one additional year on
each anniversary of the Commencement Date thereafter unless Carmike, at least
ninety (90) days before any such anniversary date, gives written notice to
Executive that there will be no such extension. Should the Term expire,
Executive shall be employed at-will.

§ 2. Position and Duties

Carmike hereby employs Executive as its President and Chief Executive Officer.
Executive shall have such responsibilities, duties, and authority as assigned to
him from time to time by Carmike’s Board of Directors (the “Board”). Executive
shall fulfill his duties and responsibilities in a reasonable and appropriate
manner and in compliance with Carmike’s policies and practices and the laws and
regulations that apply to Carmike’s operation and administration. During the
Term, Executive shall devote his full business time and attention to the
business and affairs of Carmike and shall not be engaged in, or employed by or
provide services to, any other business enterprise without the written approval
of the Board; provided, however, that nothing herein shall be construed as
precluding Executive from devoting a reasonable amount of time to civic,
charitable, or similar activities, so long as such activities do not interfere
with the performance of Executive’s duties hereunder.

§ 3. Compensation

For all services rendered by Executive, Carmike shall compensate Executive as
follows:

3.1 Base Salary. As of the Commencement Date, the gross annual salary payable to
Executive shall be Six Hundred Thirty Thousand Dollars ($630,000.00) per year
payable on a regular basis in accordance with Carmike’s standard payroll
policies and procedures (the “Base Salary”). The Base Salary shall be reviewed
and subject to adjustment by the Compensation and Nominating Committee of the
Board (the “Committee”) on an annual basis.



--------------------------------------------------------------------------------

3.2 Perquisites, Benefits, and Other Compensation. Effective immediately on the
Commencement Date, Executive shall be eligible for the same perquisites and
benefits as are made available to other senior executive employees of Carmike
(including, without limitation, mutually agreed upon club memberships in
Columbus, Georgia, and participation in Carmike’s deferred compensation plan),
as well as such other perquisites or benefits as may be specified from time to
time by the Board or the Committee. Carmike reserves the right at any time and
from time to time to change, amend, or terminate any such perquisites and
benefits as Carmike in its discretion deems appropriate or necessary under the
circumstances.

3.3 Annual Bonus. Executive shall be eligible for an annual bonus each calendar
year during the Term, starting with the 2009 calendar year (January
1-December 31, 2009) in an amount equal to 0%-150% of Base Salary, with a target
bonus equal to 50% of Base Salary (“Annual Bonus”). The Annual Bonus shall be
determined by the Committee based upon Executive’s achievement of performance
goals established by the Committee (following consultation with Executive), and
shall be at all times subject to the provisions of the Carmike Cinemas, Inc.
Annual Executive Bonus Program (as amended from time to time) (“Bonus Program”).
For 2009, there shall be no pro-ration of the Annual Bonus based upon
Executive’s being employed for only a portion of the calendar year.

3.4 Stock Option Grant. On the Commencement Date, the Committee shall grant
Executive options to purchase 200,000 shares of Carmike’s common stock, at a
strike price equal to the fair market value of one share of Carmike common stock
as of the date of grant, subject to the terms and conditions of the Carmike
Cinemas, Inc. 2004 Incentive Stock Plan (as amended and restated effective as of
May 22, 2008), and Carmike’s standard Stock Option Agreement. The stock options
granted pursuant to this Agreement shall vest as follows: 66,667 options shall
vest on the first anniversary of the Commencement Date, 66,667 options shall
vest on the second anniversary of the Commencement Date, and 66,666 options
shall vest on the third anniversary of the Commencement Date; provided, however,
that Executive must have remained continuously employed by Carmike through such
dates for the options to vest as described herein.

3.5 Restricted Stock Grant. On the Commencement Date, the Committee shall grant
Executive 50,000 shares of restricted common stock, subject to the terms and
conditions of the Carmike Cinemas, Inc. 2004 Incentive Stock Plan (as amended
and restated effective as of May 22, 2008), and Carmike’s standard Restricted
Stock Agreement. The restricted stock granted pursuant to this Agreement shall
vest as follows: 16,667 shares shall vest on the first anniversary of the
Commencement Date, 16,667 shares shall vest on the second anniversary of the
Commencement Date, and 16,666 shares shall vest on the third anniversary of the
Commencement Date; provided, however, that Executive must have remained
continuously employed by Carmike through such dates for the shares to vest as
described herein.

 

-2-



--------------------------------------------------------------------------------

3.6 Vacation. Executive shall be eligible for four (4) weeks of vacation per
year, subject to Carmike’s vacation practices and procedures, as amended from
time to time, pro-rated for 2009.

3.7 Withholdings. All compensation and benefits payable to Executive pursuant to
this Agreement shall be subject to withholdings for taxes and other amounts
required by law to be withheld.

§ 4. Expense Reimbursement

4.1 Reimbursement. Carmike shall reimburse Executive for (or, at Carmike’s
option, pay) all reasonable and proper business travel and other out-of-pocket
expenses incurred by Executive in the performance of his duties and
responsibilities to Carmike during the Term. All reimbursable expenses shall be
appropriately documented in reasonable detail by Executive upon submission of
any request for reimbursement, and in a format and manner consistent with
Carmike’s expense reporting and reimbursement policies. All approved expenses
shall be paid within a reasonable time (not later than the last day of the
calendar year following the calendar year in which an expense was incurred
following the presentation of appropriate invoices to Carmike). Any expenses
paid during any calendar year will not affect the expenses paid by Carmike in
another calendar year. Executive’s right to reimbursement of expenses is not
subject to liquidation or exchange for another benefit.

4.2 Automobile Allowance. Executive shall be entitled to reimbursement for
automobile expenses, subject to Carmike’s normal automobile allowance policies
and procedures for senior executives, as amended from time to time.

4.3 Apartment Allowance. Executive shall be entitled to reimbursement for
reasonable expenses incurred to lease an apartment in Columbus, Georgia, up to,
but not exceeding $3,500 per calendar month, until Executive permanently
relocates his residence to Columbus, Georgia (or its immediate vicinity). If any
expense reimbursed pursuant to this section § 4.3 is considered taxable income
to Executive, Carmike shall compensate Executive for any income taxes owed by
Executive related to such reimbursement, such that after such income taxes have
been paid, the apartment expenses are fully reimbursed by Carmike.

§ 5. Place of Performance

Executive shall carry out his duties and responsibilities principally in and
from Carmike’s headquarters, which currently is in Columbus, Georgia. Executive
acknowledges and agrees his position may involve business travel and/or work
from temporary work site locations as necessary and appropriate.

§ 6. Definitions

6.1 Cause. The term “Cause” for purposes of this Agreement:

(a) shall before the beginning or after the end of Executive’s Protection Period
mean:

(1) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement or
Executive otherwise engages in a fraudulent act or course of conduct;

 

-3-



--------------------------------------------------------------------------------

(2) There is any act or omission by Executive involving malfeasance or
negligence in the performance of Executive’s duties and responsibilities for
Carmike, or the exercise of Executive’s powers as an executive of Carmike, where
such act or omission is reasonably likely to materially and adversely affect
Carmike’s business;

(3) (A) Executive breaches any of the provisions of § 8 or (B) Executive
violates any provision of any code of conduct adopted by Carmike which applies
to Executive and any other Carmike employee if the consequence to such violation
for any employee subject to such code of conduct ordinarily would be a
termination of his or her employment by Carmike; and

(4) any determination that “Cause” exists under this § 6.1(a) shall be made in
good faith by the affirmative vote of at least a majority of the members of the
Board then in office at a meeting called and held for purposes of making such
determination.

(b) shall during Executive’s Protection Period mean:

(1) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to any felony or any act of fraud, misappropriation or embezzlement or
Executive otherwise engages in a fraudulent act or course of conduct which has a
material and adverse effect on Carmike;

(2) There is any act or omission by Executive involving malfeasance or gross
negligence in the performance of Executive’s duties and responsibilities for
Carmike, or the exercise of Executive’s powers as an executive of Carmike, where
such act or omission actually has a material and adverse effect on Carmike’s
business;

(3) (A) Executive breaches any of the provisions of § 8 and such breach has a
material and adverse effect on Carmike or (B) Executive violates any provision
of any code of conduct adopted by Carmike which applies to Executive and any
other Carmike employee if the consequence to such violation for any employee
subject to such code of conduct clearly would have been a termination of his or
her employment by Carmike; provided, however,

(4) No such act or omission or event shall be treated as “Cause” under this
Agreement unless (A) Executive has been provided a detailed, written statement
of the basis for Carmike’s belief such act or omission or event constitutes
“Cause” and an opportunity to meet with the Board (together with

 

-4-



--------------------------------------------------------------------------------

Executive’s counsel if Executive chooses to have Executive’s counsel present at
such meeting) after Executive has had a reasonable period in which to review
such statement and, if the allegation is under § 6.1(b)(2) or § 6.1(b)(3), has
had at least a thirty (30) day period to take corrective action and (B) the
Board after such meeting (if Executive meets with the Board) and after the end
of such thirty (30) day correction period (if applicable) determines reasonably
and in good faith and by the affirmative vote of at least two thirds of the
members of the Board then in office at a meeting called and held for such
purpose that “Cause” does exist under this Agreement.

6.2 Change in Control. The term “Change in Control” for purposes of this
Agreement shall mean:

(a) a “change in control” of Carmike of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) of the Exchange Act as in effect on the date of this
Agreement;

(b) a “person” (as that term is used in Section 14(d)(2) of the Exchange Act)
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of securities representing 45% or more of the combined
voting power for election of directors of the then outstanding securities of
Carmike;

(c) the individuals who at the beginning of any period of two consecutive years
or less (starting on or after the date of this Agreement) constitute Carmike’s
Board cease for any reason during such period to constitute at least a majority
of Carmike’s Board, unless the election or nomination for election of each new
member of the Board was approved in advance by vote of at least two-thirds of
the members of such Board then still in office who were members of such Board at
the beginning of such period;

(d) the shareholders of Carmike approve any reorganization, merger,
consolidation or share exchange as a result of which the common stock of Carmike
shall be changed, converted or exchanged into or for securities of another
organization or any dissolution or liquidation of Carmike or any sale or the
disposition of 50% or more of the assets or business of Carmike; or

(e) the shareholders of Carmike approve any reorganization, merger,
consolidation or share exchange with another corporation unless (i) the persons
who were the beneficial owners of the outstanding shares of the common stock of
Carmike immediately before the consummation of such transaction beneficially own
more than 60% of the outstanding shares of the common stock of the successor or
survivor corporation in such transaction immediately following the consummation
of such transaction and (ii) the number of shares of the common stock of such
successor or survivor corporation beneficially owned by the persons described in
§ 6.2(e)(i) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of Carmike common stock
immediately before the

 

-5-



--------------------------------------------------------------------------------

consummation of such transaction, provided (iii) the percentage described in
§ 6.2(e)(i) of the beneficially owned shares of the successor or survivor
corporation and the number described in § 6.2 (e)(ii) of the beneficially owned
shares of the successor or survivor corporation shall be determined exclusively
by reference to the shares of the successor or survivor corporation which result
from the beneficial ownership of shares of common stock of Carmike by the
persons described in § 6.2(e)(i) immediately before the consummation of such
transaction.

6.3 Code. The term “Code” for purposes of this Agreement shall mean the Internal
Revenue Code of 1986, as amended.

6.4 Confidential or Proprietary Information. The term “Confidential or
Proprietary Information” for purposes of this Agreement shall mean any secret,
confidential, or proprietary information of Carmike that does not constitute a
Trade Secret, and which has not become generally available to the public by the
act of one who has the right to disclose such information without violating any
right of Carmike.

6.5 Disability. The term “Disability” for purposes of this Agreement means that
Executive is unable as a result of a mental or physical condition or illness to
perform the essential functions of Executive’s job at Carmike even with
reasonable accommodation for any consecutive 180-day period, all as reasonably
determined by the Board.

6.6 Change Effective Date. The term “Change Effective Date” for purposes of this
Agreement shall mean the earlier of (1) the date which includes the “closing” of
the transaction which makes a Change in Control effective if the Change in
Control is made effective through a transaction which has a “closing” or (2) the
date a Change in Control is first reportable in accordance with applicable law
as effective to the Securities and Exchange Commission if the Change in Control
is made effective other than through a transaction which has a “closing”.

6.7 Exchange Act. The term “Exchange Act” for purposes of this Agreement shall
mean the Securities Exchange Act of 1934, as amended.

6.8 Good Reason. The term “Good Reason” for purposes of this Agreement shall
mean:

(a) there is a reduction during Executive’s Protection Period in Executive’s
base salary from Carmike or there is a reduction during Executive’s Protection
Period in Executive’s combined opportunity to receive any incentive compensation
and bonuses from Carmike without Executive’s express written consent;

(b) there is a reduction during Executive’s Protection Period in the scope,
importance or prestige of Executive’s duties, responsibilities or authority at
Carmike (other than as a result of a mere change in Executive’s title if such
change in title is consistent with the organizational structure of Carmike
following a Change in Control) without Executive’s express written consent;

 

-6-



--------------------------------------------------------------------------------

(c) Carmike at any time during Executive’s Protection Period (without
Executive’s express written consent) transfers Executive’s primary work site
from Executive’s primary work site at the beginning of his or her Protection
Period to a new primary work site which is more than ten (10) miles from
Executive’s then current primary work site or, if Executive consents in writing
to such a transfer under this Agreement, from the primary work site which was
the subject of such consent, to a new primary work site which is more than
thirty-five (35) miles from Executive’s then current primary work site unless
such new primary work site is closer to Executive’s primary residence than
Executive’s then current primary work site; or

(d) Carmike fails (without Executive’s express written consent) during
Executive’s Protection Period to continue to provide to Executive health and
welfare benefits, deferred compensation benefits, executive perquisites and
stock option and restricted stock grants that are in the aggregate comparable in
value to those provided to Executive immediately prior to the beginning of his
or her Protection Period; where

(e) Any determination required under this § 6.8 shall be made on a reasonable,
good faith basis by Executive after giving the Chairman of the Board a
reasonable opportunity to address and cure the basis for Executive’s belief that
he or she has “Good Reason” under this § 6.8.

(f) Notwithstanding anything contained herein, the non-renewal or expiration of
the Term (or Carmike’s providing notice of its intent not to renew) as provided
in § 1 shall not constitute Good Reason.

6.9 Protection Period. The term “Protection Period” for purposes of this
Agreement shall mean the period which begins on the date there is a Change in
Control and ends on the earlier of (a) the second anniversary of the Change
Effective Date for such Change in Control or (b) the later of (1) the date
Carmike makes a formal, public announcement to Carmike’s shareholders to the
effect that the Change in Control will not become effective or (2) the date all
action legally required to assure that there would be no Change Effective Date
with respect to such Change in Control has been taken.

6.10 Restricted Period. The term “Restricted Period” for purposes of this
Agreement shall mean the period which starts on the date Executive’s employment
by Carmike terminates under circumstances which create an obligation for Carmike
under § 7.1 of this Agreement and which ends (a) on the second anniversary of
such termination date or (b) on the first date following such a termination on
which Carmike breaches any obligation to Executive under § 7.1 of this
Agreement, whichever period is shorter.

6.11 Trade Secret. The term “Trade Secret” for purposes of this Agreement shall
mean information, including, but not limited to, technical or nontechnical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, product plans, or a list
of actual or potential customers or suppliers that:

(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and

 

-7-



--------------------------------------------------------------------------------

(b) is the subject of reasonable efforts by Carmike to maintain its secrecy.

§ 7. Termination and Severance

7.1 Separation Benefit.

(a) If Carmike at any time terminates Executive’s employment without Cause or if
Executive resigns during his Protection Period for Good Reason, then:

(b) Carmike shall pay Executive a total amount equal to (i) 2 times his Base
Salary (at a rate equal to the highest level of Base Salary Executive was paid
in the year prior to his termination of employment), and (ii) 2 times his target
Annual Bonus, payable in equal monthly installments (subject to applicable tax
withholdings) over the twenty-four (24) consecutive month period which starts on
the date Executive has a separation from service (within the meaning of § 409A
of the Code), subject to Section 7.1(e) below;

(c) (1) Each outstanding and nonvested stock option granted to Executive by
Carmike shall (notwithstanding the terms under which such option was granted)
become fully vested and exercisable on the date Executive’s employment so
terminates and each outstanding stock option shall (notwithstanding the terms
under which such option was granted) remain exercisable for ninety (90) days, or
if less, for the remaining term of each such option (as determined as if there
had been no such termination of Executive’s employment), subject to the same
terms and conditions as if Executive had remained employed by Carmike for such
term or such period (other than any term or condition which gives Carmike the
right to cancel any such option) and (2) any restrictions on any outstanding
restricted stock grants to Executive by Carmike immediately shall
(notwithstanding the terms under which such grant was made) expire and
Executive’s right to such stock shall be non-forfeitable;

(d) Carmike shall continue for the period described in § 7.1(b) to provide to
Executive the same health, dental and vision care coverage and life insurance
coverage as Executive was provided under Carmike’s employee benefit plans,
policies and practices on the day before Executive’s employment terminated or,
at Executive’s election, on any date in the one (1) year period which ends on
the date of such termination of employment; provided, however, Executive shall
pay 100% of the cost of such coverage and Carmike shall reimburse Executive for
Carmike’s portion of such cost as soon as practical after Executive pays such
cost. Further, if Carmike cannot provide such coverage under Carmike’s employee
benefit plans, policies or programs, either Carmike shall provide such coverage
and benefits to Executive outside such plans, policies and programs at no
additional expense or tax liability to Executive (with Executive paying 100% of
the cost of such coverage and any tax liability and Carmike reimbursing

 

-8-



--------------------------------------------------------------------------------

Executive for such tax liability and Carmike’s portion of such coverage as soon
as practical after Executive pays such costs) or Carmike shall reimburse
Executive for Executive’s cost to purchase such coverage and benefits and for
any tax liability for such reimbursements. Executive at the end of the period
described in § 7.1(b) shall have the right to elect healthcare continuation
coverage under § 4980B of the Code and the corresponding provisions of the
Employee Retirement Income Security Act of 1974, as amended, as if his
employment had terminated at the end of such period; provided, however,

(e) If Executive is a “specified employee” for purposes of § 409A of the Code
(as “specified employee” is defined in Treas. Regs. § 1.409A-1(i)), then each
payment to which Executive is entitled under § 7.1(b) shall be delayed until the
date which is six (6) months and one (1) day after the date Executive has a
“separation from service” (as “separation from service” is defined in § 409A of
the Code).

7.2 Other Termination. Should Executive’s employment terminate during the Term
for any reason not governed by Section 7.1 above, or following the expiration of
the Term, Executive shall be entitled only to compensation earned and all
benefits and reimbursements due under this Agreement through the effective date
of his termination; provided, however, that if Executive’s employment terminates
during the Term as a result of his death or Disability, (1) each outstanding and
nonvested stock option granted to Executive by Carmike shall (notwithstanding
the terms under which such option was granted) become fully vested and
exercisable on the date Executive’s employment so terminates and each
outstanding stock option shall (notwithstanding the terms under which such
option was granted) remain exercisable for one hundred eighty (180) days, or if
less, for the remaining term of each such option (as determined as if there had
been no such termination of Executive’s employment), subject to the same terms
and conditions as if Executive had remained employed by Carmike for such term or
such period (other than any term or condition which gives Carmike the right to
cancel any such option) and (2) any restrictions on any outstanding restricted
stock grants to Executive by Carmike immediately shall (notwithstanding the
terms under which such grant was made) expire and Executive’s right to such
stock shall be non-forfeitable.

7.3 No Increase in Other Benefits. If Executive’s employment terminates under
the circumstances described in § 7.1, Executive expressly waives Executive’s
right, if any, to have any payment made under § 7.1 taken into account to
increase the benefits otherwise payable to, or on behalf of, Executive under any
employee benefit plan, policy or program, whether qualified or nonqualified,
maintained by Carmike.

7.4 Termination in Anticipation of a Change in Control. Executive shall be
treated under 7.1 as if Executive had resigned for Good Reason during
Executive’s Protection Period if:

(1) Executive resigns for what would have been Good Reason if his or her
resignation had been tendered during his or her Protection Period,

(2) such resignation is effective at any time in the sixty (60) day period which
ends on the date of a Change in Control, and

 

-9-



--------------------------------------------------------------------------------

(3) there is a Change Effective Date for such Change in Control.

7.5 Asset Sales. If Carmike engages in a Change of Control under § 6.2(d) as a
result of a sale or disposition of 50% or more of the assets or business of
Carmike and the purchaser of such assets does not expressly agree to assume this
Agreement and all of Carmike’s obligations under this Agreement as part of the
asset purchase agreement, Executive shall have the right to resign as of the
Change Effective Date of such Change in Control and such resignation shall be
treated as a resignation for Good Reason during his Protection Period.

7.6 General Release. The separation benefit provided in § 7.1 shall be subject
to Executive’s first signing a General Release of claims in a form reasonably
acceptable to Carmike.

§ 8. Restrictive Covenants

8.1 No Solicitation of Suppliers or Vendors. Executive will not, during the
Restricted Period, for purposes of competing with Carmike in the business of
operating movie theatres and related concessions, solicit or seek to solicit on
Executive’s own behalf or on behalf of any other person or entity, any other
person or entity that directly or indirectly provides goods or services to
Carmike, including the provision of movies, popcorn or other concession stand
products, or the equipment to show movies and prepare popcorn and other
concession stand products, and with whom Executive had a personal business
interaction, at any time during the two (2) years immediately prior to the
termination of Executive’s employment by Carmike.

8.2 Antipirating of Employees. Executive will not during the Restricted Period
employ or seek to employ on Executive’s own behalf or on behalf of any other
person, firm or corporation that engages, directly or indirectly, in exhibiting
motion pictures, any person who was employed by Carmike in an executive,
managerial, or supervisory capacity during the term of Executive’s employment by
Carmike, with whom Executive had business dealings during the two (2) year
period which ends on the date Executive’s employment by Carmike terminates
(whether or not such employee would commit a breach of contract), and who has
not ceased to be employed by Carmike for a period of at least one (1) year.

8.3 Trade Secrets and Confidential or Proprietary Information. Executive hereby
agrees that Executive will hold in a fiduciary capacity for the benefit of
Carmike, and will not directly or indirectly use or disclose, any Trade Secret
that Executive may have acquired during the term of Executive’s employment by
Carmike for so long as such information remains a Trade Secret even if such
information remains a Trade Secret after the expiration of the Restricted
Period. Executive in addition agrees that Executive during the Restricted Period
will hold in a fiduciary capacity for the benefit of Carmike, and will not
directly or indirectly use or disclose, any Confidential or Proprietary
Information that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive was authorized to have access
to such information) during the term of, in the course of, or as a result of
Executive’s employment by Carmike.

 

-10-



--------------------------------------------------------------------------------

8.4 Reasonable and Necessary Restrictions. Executive acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Restricted Period, are reasonable, fair and
equitable in scope, terms and duration; are necessary to protect the legitimate
business interests of Carmike; and are a material inducement to Carmike to enter
into this Agreement. Executive covenants that Executive will not challenge the
enforceability of this Agreement nor will Executive raise any equitable defense
to its enforcement.

8.5 Specific Performance. The provisions of § 8 shall survive the termination of
this Agreement for any reason. Executive acknowledges that the obligations
undertaken by him pursuant to this Agreement are unique and that Carmike likely
will have no adequate remedy at law if Executive shall fail to perform any of
Executive’s obligations under this Agreement, and Executive therefore confirms
that Carmike’s right to specific performance of the terms of this Agreement is
essential to protect the rights and interests of Carmike. Accordingly, in
addition to any other remedies that Carmike may have at law or in equity,
Carmike will have the right to have all obligations, covenants, agreements and
other provisions of this Agreement specifically performed by Executive, and
notwithstanding § 10.2(b), below, Carmike will have the right to obtain
preliminary and permanent injunctive relief in court to secure specific
performance and to prevent a breach or contemplated breach of this Agreement by
Executive, and Executive submits to the jurisdiction of the courts of the State
of Georgia for this purpose.

§ 9. Work Product and Inventions.

9.1 Works. Executive acknowledges that Executive’s work on and contributions to
documents, programs, methodologies, protocols, and other expressions in any
tangible medium which have been or will be prepared by Executive, or to which
Executive has contributed or will contribute, in connection with Executive’s
services to Carmike (collectively, “Works”), are and will be within the scope of
Executive’s employment and part of Executive’s duties and responsibilities.
Executive’s work on and contributions to the Works will be rendered and made by
Executive for, at the instigation of, and under the overall direction of
Carmike, and are and at all times shall be regarded, together with the Works, as
“work made for hire” as that term is used in the United States Copyright Laws.
However, to the extent that any court or agency should conclude that the Works
(or any of them) do not constitute or qualify as a “work made for hire”,
Executive hereby assigns, grants, and delivers exclusively and throughout the
world to Carmike all rights, titles, and interests in and to any such Works, and
all copies and versions, including all copyrights and renewals. Executive agrees
to cooperate with Carmike and to execute and deliver to Carmike, its successors
and assigns, any assignments and documents Carmike requests for the purpose of
establishing, evidencing, and enforcing or defending its complete, exclusive,
perpetual, and worldwide ownership of all rights, titles, and interests of every
kind and nature, including all copyrights, in and to the Works, and Executive
constitutes and appoints Carmike as his agent to execute and deliver any
assignments or documents Executive fails or refuses to execute and deliver, this
power and agency being coupled with an interest and being irrevocable. Without
limiting the preceding provisions of this § 9.1, Executive agrees that Carmike
may edit and otherwise modify, and use, publish and otherwise exploit, the Works
in all media and in such manner as Carmike, in its sole discretion, may
determine.

 

-11-



--------------------------------------------------------------------------------

9.2 Inventions and Ideas. Executive shall disclose promptly to Carmike (which
shall receive it in confidence), and only to Carmike, any invention or idea of
Executive in any way connected with Executive’s services or related to the
business of Carmike, (developed alone or with others), conceived or made during
the Term or within three (3) months thereafter and hereby assigns to Carmike any
such invention or idea. Executive agrees to cooperate with Carmike and sign all
papers deemed necessary by Carmike to enable it to obtain, maintain, protect and
defend patents covering such inventions and ideas and to confirm Carmike’s
exclusive ownership of all rights in such inventions, ideas and patents, and
irrevocably appoints Carmike as its agent to execute and deliver any assignments
or documents Executive fails or refuses to execute and deliver promptly, this
power and agency being coupled with an interest and being irrevocable.

§ 10. Miscellaneous Provisions

10.1 Assignment. This Agreement is for the personal services of Executive, and
the rights and obligations of Executive under this Agreement are not assignable
in whole or in part by Executive without the prior written consent of Carmike.
This Agreement is assignable in whole or in part to any parent, subsidiaries, or
affiliates of Carmike, but only if such person or entity is financially capable
of fulfilling the obligations of Carmike under this Agreement.

10.2 Disputes.

(a) Governing Law and Courts. This Agreement will be governed by and construed
under the laws of the State of Georgia (without reference to the choice of law
principles under the laws of the State of Georgia). Executive consents to
jurisdiction and venue in the state and federal courts in the State of Georgia
for any action arising from a dispute under this Agreement, and for any such
action brought in such a court, expressly waives any defense Executive might
otherwise have based on lack of personal jurisdiction or improper venue, or that
the action has been brought in an inconvenient forum.

(b) Arbitration. Carmike shall have the right to obtain an injunction or other
equitable relief in court arising out of Executive’s breach of the provisions of
§ 8 of this Agreement. However, any other controversy or claim arising out of or
relating to this Agreement or any alleged breach of this Agreement shall be
settled by binding arbitration in Columbus, Georgia in accordance with the rules
of the American Arbitration Association then applicable to employment-related
disputes and any judgment upon any award, which may include an award of damages,
may be entered in the highest state or federal court having jurisdiction over
such award. In the event of the termination of Executive’s employment, his or
her sole remedy shall be arbitration under this § 10.2(b) and any award of
damages shall be limited to recovery of lost compensation and benefits provided
for in this Agreement. No punitive damages may be awarded to Executive. Carmike
shall be responsible for paying all reasonable fees of the arbitrator.

10.3 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

-12-



--------------------------------------------------------------------------------

10.4 Headings; References. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. Any reference to a section (§) shall be to a
section (§) of this Agreement unless there is an express reference to a section
(§) of the Code or the Exchange Act, in which event the reference shall be to
the Code or to the Exchange Act, whichever is applicable.

10.5 Attorneys Fees. If any action at law or in equity is necessary for
Executive to enforce or interpret the terms of this Agreement with respect to
claims related to his Protection Period, Carmike shall pay Executive’s
reasonable attorneys’ fees and other reasonable expenses incurred with respect
to such action, and such fees and expenses shall be paid on the date which is
six (6) months and one (1) day after the date Executive has a “separation from
service” (as “separation from service” is defined in Treas. Regs. §
1.409A-1(h)). To the extent that attorneys’ fees or expenses are incurred with
respect to claims related to Executive’s Protection Period after such payment
date, Carmike shall pay such additional fees and expenses on the first business
day of each month following the date which is six (6) months and one (1) day
after the date Executive has a separation from service. However, no payments
shall be made after the third anniversary of the date the last applicable
statute of limitations has run, and no payments shall be made for any expenses
for a calendar year if Carmike cannot reasonably reimburse such expenses before
December 31 of the following calendar year. If any other action is taken with
respect to this Agreement, Carmike shall bear its own attorneys’ fees and
expenses and Executive shall bear Executive’s own attorneys’ fees and expenses.

10.6 Amendments and Waivers. Except as otherwise specified in this Agreement,
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of Carmike and
Executive.

10.7 Severability. Any provision of this Agreement held to be unenforceable
under applicable law will be enforced to the maximum extent possible, and the
balance of this Agreement will remain in full force and effect.

10.8 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of Carmike and Executive with respect to the transactions contemplated
in this Agreement, and this Agreement supersedes all prior understandings and
agreements between Carmike and Executive with respect to such transactions. The
provisions of Sections 8, 9 and 10 of this Agreement shall survive the
termination thereof in accordance with their terms.

10.9 Return of Company Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, customer lists, computer data,
customer information, and other property or information delivered to or compiled
by Executive by or on behalf of Carmike or its representatives, vendors or
customers shall be and remain the property of Carmike, and be subject at all
times to its discretion and control. Upon the request of Carmike and, in any
event, upon the termination of Executive’s employment with Carmike, Executive
shall deliver all such materials to Carmike.

 

-13-



--------------------------------------------------------------------------------

10.10 Notices. Any notice required under this Agreement to be given by either
Carmike or Executive will be in writing and will be deemed effectively given
upon personal delivery to the party to be notified or five (5) days after
deposit with the United States post office by registered or certified mail,
postage prepaid, to the other party at the address set forth below or to such
other address as either party may from time to time designate by ten (10) days
advance written notice pursuant to this § 10.10. Any such written notice shall
be directed as follows:

If to Carmike:

Carmike Cinemas, Inc.

1301 First Avenue

Columbus, Georgia 31901

Attention: General Counsel

If to Executive:

To Executive at his or her most recent

address provided by Executive to Carmike

10.11 Binding Effect. This Agreement shall be for the benefit of, and shall be
binding upon, Carmike and Executive and their respective heirs, personal
representatives, legal representatives, successors and assigns, subject,
however, to the provisions in § 10.1 of this Agreement.

10.12 Compliance with § 409A of the Code. To the extent this Agreement is
subject to § 409A of the Code, the Executive and Carmike intend all payments
under this Agreement to comply with the requirements of such section, and this
Agreement shall, to the extent practical, be operated and administered to
effectuate such intent. To the extent necessary to avoid adverse tax
consequences under § 409A of the Code, the timing of any payment under this
Agreement shall be delayed by six months and one day in a manner consistent with
§ 409A(a)(2)(B)(i) of the Code.”

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Carmike and Executive have executed this Agreement effective
as of this 4th day of June, 2009.

 

CARMIKE CINEMAS, INC. By:  

 

  Lee Champion   Senior Vice President, General Counsel and Secretary EXECUTIVE

 

S. David Passman III

 

-15-